Citation Nr: 0513022	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  04-11 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 4, 2002, 
for service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The veteran had active service from October 1966 to September 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision which 
denied entitlement to an effective date earlier than April 4, 
2002, for the grant of service connection for prostate 
cancer.  In February 2005, the veteran testified at a Board 
videoconference hearing.  


FINDINGS OF FACT

1.  On April 4, 2002 (years after the veteran's separation 
from service), the RO received the first formal or informal 
claim for service connection for prostate cancer.  

2.  The RO subsequent granted service connection for prostate 
cancer, effective April 4, 2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 4, 
2002, for service connection for prostate cancer, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty (in this case, 1968).  
When the claim is filed more than a year after active duty, 
the effective date for service connection will be the date of 
VA receipt of the claim, or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriquez v. West, 
1989 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet.App. 
377 (1999).  Treatment records by themselves do not 
constitute "informal claims" for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet.App. 244 (2002).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up claims not 
specifically raised.  Brannon v. West, 12, Vet.App. 32 1998).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 U.S.C.A.  
§ 5110(g); 38 C.F.R. § 3.114(a).  

In February 1991, the Agent Orange Act of 1991 added 38 
U.S.C.A. § 1116, establishing a process for the possible 
establishment of presumption of service connection to assist 
veterans with service in the Republic of Vietnam who later 
developed diseases determined to be associated with exposure 
to herbicide agents.  Effective November 7, 1996, VA amended 
38 C.F.R. § 3.309(e) by adding prostate cancer as a presumed 
service-connected condition manifested anytime after service, 
based on exposure to herbicides containing dioxin, subject to 
the requirements of 38 C.F.R. § 3.307(a)(6) and (d).  

As noted above, the veteran served on active duty from 
October 1966 to September 1968.  His service medical records 
do not show complaints of or treatment for prostate cancer or 
for any prostate problems.  

Private and VA treatment records dated from October 1996 to 
April 2002 show treatment for disorders including prostate 
cancer.  An August 1997 private laboratory report noted that 
the veteran had a Prostate Specific Antigen (PSA) of 4.2 
mg/ml which was considered high and outside the normal range 
when blood was collected in October 1996.  There was a 
notation that such was followed up with a private medical 
doctor and that the veteran was told that he had a slight 
infection and was started on medication.  

An August 1997 laboratory report from Baptist Memorial noted 
that the veteran had a PSA of 6.1 mg/ml and a September 1998 
report from such facility related a PSA of 5.7 mg/ml, both 
readings were considered high.  A September 1999 laboratory 
report related another high PSA of 6.1 mg/ml.  

A pathology report from Columbus Pathology Associates dated 
on October 22, 1999 indicated that biopsies were performed on 
the veteran's right and left prostate.  The diagnoses were 
focal-well differentiated adenocarcinoma, Gleason pattern 
2+2, needle biopsy of right prostate 185, and moderately-well 
differentiated adenocarcinoma, Gleason pattern 2+3, needle 
biopsy of left prostate 185.  Subsequent private and VA 
treatment entries show treatment for prostate cancer.  

On April 4, 2002, the veteran filed his initial claim for 
service connection for prostate cancer.  

VA treatment entries dated from April 2002 to June 2002 
referred to continued treatment.  

In July 2002, the RO granted service connection and a 100 
percent rating for prostate cancer due to Agent Orange 
exposure, effective April 4, 2002, the date of receipt of the 
veteran's claim.  

VA treatment records, including an examination report, dated 
from October 2002 to May 2004, indicate that the veteran 
continued to receive treatment for disorders, including 
prostate cancer.  

A review of the claims file reveals that the first claim, 
formal or informal, seeking service connection for prostate 
cancer was received by the RO on April 4, 2002.  

As there is no evidence of VA receipt of a written claim, 
formal or informal, for service connection for prostate 
cancer until April 4, 2002, and as this was decades after the 
veteran's separation from service, service connection may be 
no earlier than April 4, 2002, the date of VA receipt of the 
claim.  

The veteran asserts that service connection should be 
effective from October 22, 1999, the date of the diagnosis of 
prostate cancer.  The Board notes that the medical document 
showing such diagnosis, although dated on October 22, 1999, 
was not received by the RO until the veteran filed his April 
4, 2002 claim for service connection.  The medical record by 
itself does not represent an "informal claim" for service 
connection, and the date of that medical record does not 
constitute the date of claim for service connection.  See 38 
C.F.R. § 3.157; Sears, supra.  

Additionally, the Board notes that the veteran was shown to 
have elevated PSA readings as early as October 1996.  
However, as noted above, there is no medical evidence of a 
diagnosis of prostate cancer until October 1999, and the 
veteran did not file his claim until April 4, 2002.  Further, 
the medical records indicating the elevated PSA readings were 
also received no earlier than the April 4, 2002 claim.  

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two Sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim (emphasis added).  Here, the first communication from 
the veteran specifying a claim of service connection for was 
when he filed the claim.  There is no legal basis for 
entitlement to benefits prior to that date. 

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  

As there is no evidence of VA receipt of a written claim, 
formal or informal, for service connection for prostate 
cancer until April 4, 2002, and as this was more than a year 
after service, service connection may not be granted earlier 
than April 4, 2002, the date of receipt of the claim.  The 
Board concludes that there is no entitlement to an earlier 
effective date for an award of service connection.  The law, 
not the evidence, governs the outcome of this case, and as a 
matter of law, the claim must be denied.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a May 2002 letter, a 
January 2003 letter, a March 2004 statement of the case, a 
July 2004 supplemental statement of the case, and at the 
February 2005 Board hearing, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board notes that although the May 2002 and January 2003 
letters, noted above, provided information as to service 
connection, they explained to the veteran that VA would 
obtain government records and would make reasonable efforts 
to help him get other evidence necessary to support his 
present claim, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  See VAAOPGCPREC 8-2003 [if, in response to notice 
of its decision on a claim for which VA has already given 
section 5203(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate the newly raised issue].  

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to an 
effective date earlier than April 4, 2002, for service 
connection for prostate cancer.  The discussions in the 
rating decision, the statement of the case, the supplemental 
statement of the case, and the Board hearing held in February 
2005, have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  In this case, the veteran 
has been provided more than one year to respond to the 
requests of the VA for information in support of his case.  
Further, he has either directly or indirectly responded to 
the requests for information.  Therefore, further delay in 
the adjudication of this case is not warranted.  


ORDER

An earlier effective date for service connection for prostate 
cancer is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


